Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest the system as recited in claim(s) 1 as follow:
Claim 1:
“an agent, wherein the agent sends transactions; 
a network-on-chip (NoC) interconnect in communication with the agent and receiving transactions from the agent, wherein the NoC interconnect includes a set of functional units, each including a logic function and embedded memory and wherein the logic function of each functional unit is duplicated to produce a first set of logic units and a second set of logic units; and 
a comparator, which is in communication with the NoC interconnect’s first set of logic units and second set of logic units, including: 
a first input receiving input from at least one first logic unit of the set of first logic units; and 
a second input receiving input from at least one second logic unit of the set of second logic units, 
wherein the comparator determines if outputs from the at least one first logic unit of the set of first logic units sent to the first input match outputs from the at least one second 
	
Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
	Thus, claims 1-11 are allowable over the prior arts of record.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/           Primary Patent Examiner, Art Unit 2111